Title: From Daniel Roberdeau to Benjamin Franklin, John Fothergill, and Charles Pearce, 27 February 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin,Fothergill, John,Pearce, Charles


To Benjamin Franklin, John Fothergill, and Charles Pearce

   
   AL (letterbook draft): Historical Society of Pennsylvania


Dear Gentlemen
Philada. Feby. 27th. 1770
However reluctant a man may be within his sprere of action to give trouble to another, yet the circumstance of distance of place lays him under an indispensable necessity, and when that happens his first thought leads to the object of his confidence, and he is exercised therein in proportion to the trust he is to repose. I have motives sufficient to induce me as well from your established Characters as my personal knowledge of two of you to trust all that I have unreservedly into your hands; I am only embarrassed for an Apology in so great a liberty as I have taken with you, but as every thing I could say would be insufficient to excuse my freedom, I choose rather to submit my Cause to that common humanity which distinguishes your Characters. I have a Plantation in the Island of St. Christophers called Pelhams River Plantation under lease to one Mr. Stedman Rawlins, a Copy of which lease I now send you, which I incline to sell subject to the same, with all the improvements as appraised to him, before the expiration of his time. I promised Mr. Augustus Boyd in his time, the refusal, accordingly some years ago I offered it to him for £7,000 Sterling, and about 3½ years past I received Mr. John Boyd’s answer that the Terms were too high, but as he was desirous of selling his own, and it was probable from the two places joining that the person who bought the one would be glad to have the other also, for these reasons desired to know my very lowest Terms, which he would endeavour to procure for me. Although I was under great obligations to Mr. Boyd as well as his father in my earliest mercantile life, which gives me pleasure to acknowledge, and doubt not his integrity, or continued regard for me, yet as from the vicinity of our places and the greater value of mine to him than to any other Person, it is highly probable that he himself will be the purchaser; therefore besides the disadvantage a compliance with that proposal would lay me under too obvious to mention, I should thereby forego the great advantages of a rival interest that may start up, which is the spring and life of a market. In conversing with Mr. Boyd on the subject he will no doubt as he has done with me argue from the present rent which is only £280 Sterl. per Annum in Confirmation of his Opinion of my former offer being too high, but besides that I know that the present Leasee would have given £20 Sterl. per Annum more, but from an undue advantage of my absence through a false insinuation to my Attorney and the Leasee that I had offered the place for £280 Sterl. per Annum, I know not but that it is of considerable more annual worth. I have wrote to my uncle D. Cunyngham Esqr. of Ludlow, who I suppose is well acquainted with the value of my Estate to favour me with his advice and assistance to you in the sale. It is also very probable that some of Mr. Pearce’s other West India Connections may be of special service. Having availed yourselves of every advantage within the compass of your power, if you shall judge that I have been too sanguine in my Expectations and that you cannot obtain £7,000 Sterl. you have my consent to take Six thousand five hundred Pounds Sterl.
Mrs. Roberdeau would have freely joined me in the power sent you, which was originally intended fully to authorise you to make a conveyance, but being since better instructed by a Lawyer, we hold ourselves in readiness, God sparing our Lives, to execute deeds that may be drawn in London and transmitted here for Execution and sent from hence to St. Christophers to be registered, which as I am informed is the least expensive mode, or in any other mode to make the Conveyance effectual that Counsel shall advise and you approve. But particular care must be taken of the security and of my receiving my Annual Rent of £280 Sterl. until I can avail my self of the purchase money. In August 1752 I empowered Grosvenor Bedford Esqr. and Mr. Wm. Woodmess Mercht. in London to receive of Messrs. Boyd’s certain papers of which Mr. John Boyd can inform you relating to my Estate deposited in their hands agreeable to their Messrs. Boyds receipt then forwarded, there are other papers also left with them at the time I gave them a Mortgage, all which papers, you will be please first to call for receive and carefully keep for me. These papers which were sufficient for the Mortgage, will no doubt be also sufficient for the sale. I have herewith sent Instruments of writing with Certificates of their being properly recorded, which show that the late incumbrance of the Mortgage to Messrs. Boyd’s long since discharged, is taken off. I beg it can be done consistent with my Interest that Mr. Boyd may have the preference of Purchase, and if it’s not too much trouble to you that he may know the high sense of obligation I retain for him as a Patron and friend, which I hope I shall carry with me to my Grave. Mr. Joseph Rawlins brother to Mr. Stedman Rawlins I am informed is in London perhaps he may incline to purchase. I depend on you in Case of sale that the security for payment on Condition of exicuting any deeds of Conveyance transmitted to me for that purpose, be abundantly sufficient. I beg leave to take my leave at present with assuring you that I am very respectfully Dear Sirs Your most obedient and very humble Servant
P.S You’ll please to take particular notice to provide by undoubted security not only for the payment of the purchase money, but also for the Payment of an Interest, which shall commence from the time my rent shall cease equal to £280 Sterl. on the whole purchase money, and in proportion for any lesser Sum until the whole is drawn for, which you may limit to any reasonable time after that I shall have authority to draw for the purchase money.
Also when you sell I must beg you will be at the trouble to get 100 Bills of Exchange numbered, with proper blanks of 4 bills to a set struck in Copper plate and sent over to me, answering to indents and numbers of each Bill transmitted, to be left in London to be compared and prevent Counterfeits.
Joseph Reed Esqr. one of the subscribing Witnesses, will prove the Power when called on.
Could I have my choice, of all modes of negotiating this sale I should prefer your selling to Mr. Boyd, and the money to lay in his hands subject to my drafts from time to time without Commissions, as soon after Conveyances are made as I should think proper, but not to be obliged to draw for any or all of the purchase money under three years, as in that time I probably might make considerable advantage in the way of Exchange, he in the mean time allowing me interest for the whole or any part at the rate of £280 Sterl. on the whole.


Doctor Benja. Franklin
}
London


Doctor John Fothergale and


Charles Pearce Esqrs.



